Citation Nr: 9901231	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to Dependents Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
August 1945.  The appellant is the veterans widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to service 
connection for the cause of the veterans death and Chapter 
35 benefits.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that the death of the 
veteran, her husband, was caused by his military service.  
She maintains that he had circulatory problems as a result of 
his service-connected bilateral trench feet, and the 
circulatory problems then contributed to a decline of his 
health and, ultimately, his death.  She has made no specific 
contentions concerning her claim of entitlement to Chapter 35 
Dependents Educational Assistance.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has failed to 
satisfy the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim for service connection for the cause of the 
veterans death is well grounded.  It is also the decision of 
the Board that there is no legal basis for entitlement to 
Chapter 35 Dependents Educational Assistance.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1996.

2.  The immediate cause of the veterans death was pulmonary 
embolism due to, or as a consequence of, lung cancer.

3.  Prior to his death, the veteran was service-connected for 
bilateral mild trench feet, evaluated as 10 percent 
disabling.

4.  The appellant has not presented competent medical 
evidence showing that the pulmonary embolism or lung cancer 
that caused the veterans death developed during service or 
was in any manner related to his service.

5.  The appellant has not presented competent medical 
evidence showing that the veterans service-connected 
bilateral trench feet caused or aggravated the pulmonary 
embolism or lung cancer that caused his death, nor that it 
caused or contributed substantially or materially to cause 
the veterans death.

6.  The medical evidence does not establish that any 
potential circulatory problems resulting from the veterans 
service-connected bilateral trench feet caused or aggravated 
his pulmonary embolism or lung cancer, or contributed 
substantially or materially in any other way to bring about 
his death.

7.  The appellants claim for service connection for the 
cause of the veterans death is not plausible.

8.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veterans death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The basic eligibility requirements for entitlement to 
Dependents Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500 and 3501 (West 1991 & Supp. 1998); 38 C.F.R. § 3.807 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

The veterans service medical records showed treatment for 
moderate bilateral trench foot due to exposure to wet and 
cold for 3-4 weeks in Belgium prior to January 1945.  He was 
granted service connection for this disorder and assigned a 
50 percent disability rating.  The disability rating was 
ultimately reduced to 10 percent in an August 1949 rating 
decision after VA examination in August 1949 showed the 
residuals of his frozen feet were mild.  An August 1951 VA 
examination confirmed the presence of minimal residuals.

There is no further medical evidence associated with the 
claims file showing treatment for the veterans service-
connected bilateral trench feet.  In February 1996, the 
appellant submitted a claim for dependency and indemnity 
compensation.  She indicated in her claim that she felt there 
could be a connection between the veterans service-connected 
disability and his death because of poor circulation.  She 
submitted a death certificate showing that the veteran had 
died on January [redacted], 1996, with an immediate cause of 
death of pulmonary embolism due to, or as a consequence of, 
lung cancer.  

The appellant has submitted some of the veterans private 
medical records in support of her claim.  The names of the 
physicians were not indicated on these records.  None of 
these records showed complaints of or treatment for the 
veterans service-connected bilateral trench feet.  These 
records also showed no treatment for circulatory problems.  
Each time the veteran discussed his past medical history, he 
did not report his trench feet.  Medical records from PS 
covering the period March to June 1991 showed treatment for 
chronic obstructive pulmonary disease, chronic bronchitis, 
tachycardia, and hypertension.  Medical records from JGWE 
covering the period July 1994 to December 1995 showed 
treatment for lung cancer, chronic obstructive pulmonary 
disease, urticaria, muscle strain, bronchitis, and 
hypertension.  Every examination of the veterans extremities 
by these physicians showed no edema, and there was no 
indication of any positive findings potentially related to 
trench foot.

The veterans medical records from Nashville Memorial 
Hospital for his final period of hospitalization from 
December 1995 to January 1996 showed diagnosis of pulmonary 
embolism.  These records showed no complaints of or treatment 
for the veterans service-connected bilateral trench feet.  
Deep venous doppler testing of his lower extremities was 
normal on the right and showed partially obstructing deep 
venous thrombosis in the left popliteal vein.

A rating decision of March 1996 denied service connection for 
the cause of the veterans death and denied eligibility for 
Dependents Educational Assistance under 38 U.S.C. Chapter 
35, and a June 1996 rating decision confirmed the denial.  In 
her notice of disagreement, the appellant stated that 
circulatory problems for the veterans service-connected 
trench feet played a major part in the decline of his health 
and contributed to his death.  She subsequently submitted a 
copy of a newspaper article regarding VA compensation for 
long-term effects of frostbite.  She highlighted the section 
of the article that discussed long-term complications of 
frostbite, such as diabetes, circulatory problems, arthritis, 
skin cancer in frostbite scars, chronic night pain, and 
fungal infections caused by the skins loss of immune 
functions.  She also submitted a summary of the veterans 
health care charges from Nashville Memorial Hospital.


II. Legal Analysis
Cause of death

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veterans 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veterans death may be 
demonstrated by showing that the veterans death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy, 1 Vet. App. at 81; see also 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veterans death).  If the appellant 
has not presented a well-grounded claim, then the appeal 
fails as to that claim, and the Board is not obligated under 
38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran should have been service 
connected, on either a direct or secondary basis, for the 
pulmonary embolism or the lung cancer that caused his death.  
There is no medical evidence associated with the claims file 
which renders plausible a claim for service connection based 
on the theory that either of these conditions developed 
during the veterans service.  The first evidence of record 
showing the presence of lung cancer or a pulmonary embolism 
is in 1995, approximately 50 years following the veterans 
separation from service.  Moreover, the record lacks evidence 
of a nexus, or link, between lung cancer or a pulmonary 
embolism and the veterans active service.  There are no 
medical opinions contained in any of the veterans post 
service medical records relating either of these conditions 
to any event in active service.  There are also no medical 
opinions contained in any of the veterans post-service 
medical records relating his lung cancer or pulmonary 
embolism to his service-connected bilateral trench feet.

Rather, the appellant argues that the veterans service-
connected bilateral trench feet contributed to his death as a 
result of poor circulation.  However, the appellant has 
submitted no medical evidence, and there is none in the 
claims file, to render plausible a claim for service 
connection for the cause of death on the theory that any 
circulatory impairment associated with the veterans service-
connected bilateral trench feet was related to the pulmonary 
embolism or lung cancer that caused his death.  Moreover, 
even though circulatory disturbances are a recognized 
residual of frozen feet, there is no evidence in the 
veterans records showing that he had any circulatory 
impairment as a result of his service-connected trench feet. 

The only evidence alleging a link between the veterans 
pulmonary embolism or lung cancer and his military service, 
or between his death and his service-connected bilateral 
trench feet, consists of the appellants statements.  
However, there is no indication that the appellant possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Espiritu, 2 Vet. App. 
at 494.  Consequently, her statements regarding the cause of 
the veterans death are insufficient to establish a well-
grounded claim for service connection for pulmonary embolism, 
lung cancer, or the cause of the veterans death, on either a 
direct or secondary basis.  Therefore, her claim must be 
denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veterans cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show:  (1) that the 
veterans pulmonary embolism or lung cancer is (a) connected 
to any disease or injury during service, or (b) was caused or 
aggravated by his service-connected bilateral trench feet or, 
(2) that the veterans cause of death was due to his service-
connected bilateral trench feet, including alleged 
circulatory impairment.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

Entitlement to Chapter 35 Dependents Educational Assistance

Dependents Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.807 (1998).  

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veterans 
death, it follows that the appellant is not entitled to the 
Dependents Educational Assistance on this basis.  At the 
time of the veterans death in January 1996, his combined 
disability evaluation was 10 percent.  Therefore, he was not 
in receipt of a total and permanent disability evaluation due 
to service-connected disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

1.  Having found the appellants claim for service connection 
for the cause of the veterans death not well grounded, the 
appeal is denied.

2.  Entitlement to Chapter 35 Dependents Educational 
Assistance is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
